IN THE COURT OF APPEALS OF IOWA

                                    No. 19-0908
                                Filed April 15, 2020


IN THE MATTER OF T.M.,
Alleged to Be Seriously Mentally Impaired,

T.M.,
     Respondent-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Polk County, David Porter, Judge.



        T.M. appeals an order for hospitalization under Iowa Code chapter

229 (2019). AFFIRMED.




        Tyler Phelan of Borseth Law Office, Altoona, for appellant.

        Thomas J. Miller, Attorney General, and Gretchen Kraemer, Special

Assistant Attorney General, for appellee State.




        Considered by Tabor, P.J., and Mullins and Schumacher, JJ.
                                         2


MULLINS, Judge.

       T.M. has a long history of treatment for schizoaffective disorder. He has

previously been the subject for emergency orders for hospitalization, twice in 2016

and again in 2018. In April 2019, an application was filed for the involuntary

hospitzliation of T.B. as a result of his alleged serious mental impairment. See

Iowa Code § 229.6(2)(a)(2) (2019). At the time, T.M. was homeless. The attached

affidavit alleged T.B. to be delusional, suffering from schizophrenia, a danger to

himself or others, and refusing to take recommended medications. The district

court entered an order for immediate custody pending a hospitalization hearing.

See id. § 229.11(1).

       A psychiatric mental-health nurse practitioner authored an examination

report of a mental-health professional pursuant to section 229.10, in which she

concluded T.B. was mentally ill; incapable of making responsible decisions as to

his hospitalization or treatment; treatable and would benefit from treatment; likely

to physically injure himself or another or inflict serious emotional injury on family

members or those who lack a reasonable opportunity to avoid contact with him if

allowed to remain at liberty without treatment; and incapable of satisfying his needs

for nourishment, clothing, essential medical care, or shelter. The report noted the

conclusions were based upon the following recent over acts on the part of T.M.:

discontinuing his medications, aggressive behaviors, poor hygiene, audio-visual

hallucinations, and verbal aggression.        The report also concluded T.M.’s

aggression, disorganization, and lack of insight while not medicated was likely to

cause him to suffer physical injury, debilitation, or death in the reasonably

foreseeable future. Attached medical records noted T.M. recently threatened to
                                          3


harm his mother, made statements about “suicide by cop,” and refused to eat

because he thought his mother was trying to poison him. At the hospitalization

hearing, the nurse practitioner testified T.M. was being non-compliant with his

mental-health medication and, as a result, was being “very aggressive.”

       Following the hearing, the magistrate entered a finding of serious mental

impairment, concluding, among other things, T.M. was a danger to himself or

others, likely to inflict emotional injury upon family members or others who are

unable to avoid him, and unable to satisfy his basic needs for food, shelter, and

essential medical care. The court ordered T.M. to be hospitalized. T.M. appealed

to the district court. See id. § 229.21(3).

       Prior to the ensuing de novo trial before the district court, a second mental-

health professional examined T.M. and reached the same conclusions as the

nurse practitioner. The professional echoed his conclusions in his trial testimony.

As a result of his mental-health issues and refusal to take his medication, the

professional opined if T.M. was released “he would wind up in some type of a fight

or altercation, wind up in jail.” The professional also noted his witnessing of T.M.

being verbally aggressive toward hospital staff.         T.M. was disruptive and

nonsensical at the hearing. Among other things, he accused hospital staff of

putting drugs in his food. While the court was announcing its finding of serious

mental impairment from the bench, T.M. stated, “[I]f you inject me, I guarantee I’m

going to strike someone.” The court entered an order finding T.M. seriously

mentally impaired and ordering his hospitalization.
                                           4


       T.M. now appeals, challenging the sufficiency of the evidence supporting

the court’s conclusion he is seriously mentally impaired.1 Appellate review of

sufficiency-of-the-evidence challenges in involuntary commitment proceedings is

for errors at law. B.B., 826 N.W.2d at 428; see also Fry v. Blauvelt, 818 N.W.2d

123, 128 (Iowa 2012) (noting the sufficiency of evidence poses a legal question).

The allegations contained in the involuntary-commitment application must be

proven by clear and convincing evidence, which “means that there must be no

serious or substantial doubt about the correctness of a particular conclusion drawn

from the evidence.” B.B., 826 N.W.2d at 428 (quoting In re J.P., 547 N.W.2d 340,

342 (Iowa 1998)); see also Iowa Code § 229.13(1).

       To prove a person is afflicted by a “serious mental impairment,” clear and

convincing evidence must establish three elements—(1) the person suffers from a

mental illness; (2) the mental illness results in a lack of “sufficient judgment to make

responsible decisions with respect to the person’s hospitalization or treatment”;

and (3) because of the illness the person is: (a) “likely to physically injure the

person’s self or others if allowed to remain at liberty without treatment,” (b) “likely

to inflict serious emotional injury on members of the person’s family or others who

lack reasonable opportunity to avoid contact with the person with mental illness if

the person with mental illness is allowed to remain at liberty without treatment,”

(c) “unable to satisfy the person’s needs for nourishment, clothing, essential



1 The record on appeal discloses T.M. has been discharged from commitment and
the proceeding has been terminated. This does not render the appeal moot, as “a
party who has been adjudicated seriously mentally impaired and involuntarily
committed is presumed to suffer collateral consequences justifying appellate
review.” In re B.B., 826 N.W.2d 425, 429 (Iowa 2013).
                                            5


medical care, or shelter so that it is likely that the person will suffer physical injury,

physical debilitation, or death,” or (d) subject to “a history of lack of compliance

with treatment and” either the “[l]ack of compliance has been a significant factor in

the need for emergency hospitalization” or “has resulted in one or more acts of

serious physical injury” or attempts at the same. Iowa Code § 229.1(20).

       On appeal, T.M. only challenges the sufficiency of the evidence supporting

what has commonly been referred to as the dangerousness or endangerment

component of the final element.2

       As to section 229.1(20)(a), the evidence shows T.M. recently threatened to

use a hatchet against his mother and made statements about “suicide by cop.”

See In re Mohr, 383 N.W.2d 539, 542 (Iowa 1986) (noting the endangerment

element merely “requires that the threat the patient poses to himself or others be

evidenced by a ‘recent over act, attempt or threat’” (emphasis added) (citations

omitted)). These threats were sufficient to support the court’s determination. See,

e.g., B.B., 826 N.W.2d at 433–34 (citing respondent’s “wild threats to harm himself

and others” as evidence in support of finding he “was likely to cause serious

physical injury to himself or others if he remained at liberty”); In re Foster, 426

N.W.2d 374, 379 (Iowa 1988) (“Overt acts include behavior such as a threat to

take one’s life . . . .” (citation omitted)); Mohr, 383 N.W.2d at 542 (relying on

threatening nature of conduct); In re M.L., No. 17-1561, 2018 WL 2230668, at *3




2 We note T.M. does not challenge the mental-illness-related component of the
final element.
        We also note the final alternative of the third element, section 229.1(20)(d)
was added by statutory amendment in 2018. See 2018 Iowa Acts ch. 1056, § 7.
                                         6


(Iowa Ct. App. May 16, 2018) (“[A] threat to kill—standing alone—can qualify as

an overt act for purposes of chapter 229.”).

       Furthermore, T.M.’s threats against his mother support the district court’s

conclusion T.M. was “likely to inflict serious emotional injury on members of the

person’s family” if he were allowed to remain at liberty.          See Iowa Code

§ 229.1(20)(b); see also id. § 229.1(19) (defining serious emotional injury).

Likewise, the evidence shows T.M.’s mental illness has compromised his ability to

satisfy at least his needs for essential medical care and nourishment, as he was

refusing medications and would not eat because he feared he would be poisoned,

to a point he would likely suffer physical injury, debilitation, or death. See id.

§ 229.1(20)(c). Finally, the record contains clear and convincing evidence T.M.

has a history of lack of compliance with treatment that has been a significant factor

in the need for emergency hospitalization. See id. § 229.1(20)(d).

       On our review, we find no serious or substantial doubts about the

correctness of the district court’s conclusion drawn from the evidence that T.M.

was seriously mentally impaired within the meaning of Iowa Code section

229.1(20). See B.B., 826 N.W.2d at 428. As such, we affirm.

       AFFIRMED.